     Case 5:17-cv-00392-PRL Document 58 Filed 01/18/19 Page 1 of 1 PageID 1338




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

DEANNA PUGLIESE,

         Plaintiff,

v.                                                                Case No: 5:17-cv-392-Oc-PRL


TEXAS ROADHOUSE HOLDINGS
LLC,

         Defendant.


                                            ORDER
         The Court has been advised by the Notice of Settlement (Doc. 57) that the above-styled

action has been settled. Accordingly, pursuant to Local Rule 3.08(b) of the Middle District of

Florida, it is ORDERED and ADJUDGED that this cause is hereby DISMISSED without

prejudice subject to the right of any party to re-open the action within sixty (60) days, upon good

cause shown, or to submit a stipulated form of final order or judgment. All pending motions are

DENIED as moot. The Clerk is directed to close the case.

         DONE and ORDERED in Ocala, Florida on December 18, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties
